Citation Nr: 0804474	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for stomach problems, 
also claimed as dysentery and diarrhea, as secondary to 
exposure to DDT.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1947 to 
December 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the case to the RO in October 2004 
and March 2006 decisions.

The Board notes that the October 2004 and March 2006 
decisions also remanded the issue of entitlement to service 
connection for bilateral hearing loss.  However, service 
connection for hearing loss was granted in a May 2007 rating 
decision.  As this was a full grant of the benefit sought on 
appeal, this issue is no longer in appellate status.  


FINDINGS OF FACT

1.  An April 1997, rating decision denied entitlement to 
service connection for diarrhea (claimed as dysentery) 
because new and material evidence had not been received as 
well as denied entitlement to service connection for 
depression; a notice of disagreement was not received to 
initiate an appeal from that rating decision.

2.  Evidence that raises a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for stomach problems, also claimed as dysentery 
and diarrhea, as secondary to exposure to DDT, and for 
depression has not been received since the April 1997, rating 
decision.   


CONCLUSIONS OF LAW

1.  The April 1997, rating decision, which denied entitlement 
to service connection for diarrhea (claimed as dysentery) and 
for depression, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
2.  New and material evidence has not been received since the 
April 1997, rating decision denying service connection for 
diarrhea (claimed as dysentery) and depression; and thus, the 
claims for stomach problems, also claimed as dysentery and 
diarrhea, as secondary to exposure to DDT, and for depression 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in February 2002, December 2004 and 
March 2006 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the March 2006 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 4, to submit any evidence in his 
possession that pertains to his appeal.  The Board finds that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  With respect to the 
issue of stomach problems, the RO provided VCAA notice to the 
veteran in February 2002, which was prior to the October 2002 
rating decision.  Accordingly, the requirements the Court set 
out in Pelegrini have been satisfied.  The Board recognizes 
that subsequent VCAA notices were provided after the initial 
decision.  However, the deficiency in the timing of these 
notices was remedied by readjudication of this issue 
subsequent supplemental statements of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the issue of depression, the RO denied the 
veteran's claim in October 2002.  In its October 2004 remand, 
the Board noted that the veteran had not received sufficient 
VCAA notice and remanded the issue to the RO.  The RO then 
took action to correct the defect by sending a VCAA notice to 
the veteran in December 2004.  Further, on remand, another 
VCAA notice was sent in March 2006.  Thus, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless.  Although the notices provided to 
the veteran in December 2004 and March 2006 were not given 
prior to the first AOJ adjudication of the claim, the notices 
were provided prior to readjudication of the veteran's claim 
in subsequent supplemental statements of the case and the 
veteran's claim being returned to the Board for final 
appellate review.  The contents of the notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the underlying claim for service connection, but 
there has been no notice of the types of evidence necessary 
to establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the December 2004 notice informed the claimant 
of what evidence was necessary to establish entitlement to 
service connection.  Further, the December 2004 notice 
informed the veteran of what constitutes new and material 
evidence.  Moreover, the RO previously denied the claims for 
diarrhea and depression as there was no evidence of treatment 
for either disability in service or linking either disability 
to service.  The December 2004 letter specifically stated 
that to support the veteran's claim for service connection, 
he must show that there was a relationship between his 
disability and an injury, disease or event in military 
service.  Thus, the requirements set forth in Kent have been 
satisfied.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Board notes that in August 1984, 
the National Personnel Records Center (NPRC) reported that 
all records, if any, in their custody regarding the veteran 
were lost in the fire of July 1973.  The Board, however, 
observes that the veteran's service medical records were 
previously associated with the claims file.  The service 
medical records consist of an entrance and a discharge 
examination report, as well as several outpatient treatment 
reports. The service medical records appear to be complete.  
The record in this case also includes private treatment 
records, lay statements and VA treatment records.  The Board 
notes that in its March 2006 remand, the RO was directed to 
obtain all pertinent VA treatment records from the Walla 
Walla VA Medical Center (VAMC) from 1976 to the present and 
any treatment records from the Anchorage VAMC from 1950.   
The RO requested such records that same month.  The Anchorage 
VAMC responded that it had no records of the veteran 
receiving treatment.  However, VA Treatment records from 
Walla Walla were received by the RO and have been associated 
with the claims file.  The Board finds that the RO has met 
the requirements set forth it its March 2006 remand.  See 
Stegall v. West, 11 Vet.App. 268 (1998).  

As in this case, where there is no showing of a disability in 
service or a link between the veteran's current disability 
and his active service, a VA medical examination is not 
necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet.App. 79 (2006).  
Moreover, the statutory duty to assist the veteran does not 
arise if the veteran has not presented new and material 
evidence to reopen his claim.  Anderson v. Brown, 9 Vet.App. 
542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The present appeal involves the issues of whether new and 
material evidence has been received to reopen claims for 
entitlement to service connection for stomach problems, also 
claimed as dysentery and diarrhea, as secondary to exposure 
to DDT, and for depression.  Applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence is defined by regulation.  See 38 C.F.R. § 3.156.  
New evidence means evidence not previously submitted.  
Material evidence means existing evidence that by itself or 
when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of last final decision, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Service connection for stomach disorder and diarrhea was 
originally denied in a March 1957, rating decision, which was 
confirmed in a June 1957, rating decision.  Service 
connection for diarrhea (claimed as dysentery) was again 
denied by the RO in an April 1997, rating decision because 
new and material evidence to reopen the claim had not been 
received.  The April 1997, rating decision also denied 
entitlement to service connection for depression.  The 
veteran was informed of the April 1997, rating decision, and 
failed to file a timely notice of disagreement to initiate an 
appeal.  Under the circumstances, the Board finds that the 
April 1997, rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

The evidence of record prior to the April 1997, rating 
decision consisted of the following: service medical records; 
a February 1951 application for hospital treatment submitted 
to VA by the veteran; lay statements from the veteran as well 
as his sister, ex-wife, mom, M.M., J.M and C.M; medical 
statements from Drs. R.F and M.N; a February 1987 VA 
psychiatric evaluation; Seattle VAMC hospital summary for May 
1984 to June 1984; Seattle Day Hospital treatment records 
from 1986; and VA treatment records from Puget Sound/Seattle 
VAMC dated from 1996 to January 1997.  Based on such 
evidence, the RO denied the veteran's claim for diarrhea in 
the April 1997, rating decision because there was no new and 
material evidence received to show that the veteran had a 
bowel condition during service or any link between any bowel 
condition to service.  The RO also determined that there was 
no evidence of depression during service and since the 
veteran's bowel condition was not service-connected, 
depression also could not be service connected as a secondary 
disability.   

Since the April 1997, rating decision, the following 
additional evidence has been added to the record: additional 
lay statements from the veteran as well as statements from a 
representative at the Umatilla County Veterans Service 
office; private treatment records from Adventist Health; a 
January 1984 disability statement for the County; VA 
treatment records from 1976 to March 2006 from Walla Walla 
VAMC; VA treatment records from 1997 to February 2004 from 
Puget Sound/Seattle VAMC; and VA treatment records from 1999 
to December 2003 from Portland VAMC. 

The majority of the additional medical evidence submitted 
since the April 1997,  rating decision showed that the 
veteran continued to require treatment for numerous 
psychiatric disabilities and continued to complain of chronic 
diarrhea.  Further, some of the treatment records showed that 
the veteran gave a history of chronic diarrhea since service.  
As the additional medical evidence was not already of record 
at the time of the April 1997, rating decision, the Board 
finds that this evidence is new because it is not redundant 
of previous medical evidence.  However, these additional 
medical records do not include any evidence that a stomach 
disability or depression manifested while in service, or is 
linked to service, including exposure to DDT.  Further, these 
medical records do not provide evidence of a continuity of 
pertinent symptomatology since they only date back to 1976, 
which was 27 years after the veteran's discharge from active 
duty.   Thus, this evidence is not material because it does 
not relate to these unestablished facts, which are necessary 
to substantiate the veteran's claim.  

Moreover, as the veteran still has not established service 
connection for his stomach problems, any evidence linking 
depression or any other psychiatric disability to his stomach 
problems is not material because service connection on a 
secondary basis cannot be granted without service connection 
first being established for the underlying disability.  See 
38 C.F.R. § 3.310. 

Lastly, the Board notes that the veteran's lay statements as 
well as history given while seeking treatment continue to 
indicate that he had a stomach problem while in service that 
has continued since service and that his current stomach 
problems are due to exposure to DDT while in service.  He 
further asserts that the VA application filed in 1951 for 
hospital treatment supports these contentions.  Moreover, a 
May 2005 statement from the representative of Umatilla County 
Veterans Service Office contends that a November 1949 service 
medical record showing discomfort in perineum was actually a 
manifestation of the veteran's bowel disorder, which was 
misdiagnosed by military medical personnel.  However, the 
Board is unable to view these items of new evidence as 
material.  The veteran's assertions simply reiterate his 
contentions offered in connection with the prior final 
decision.  The lay statements reference certain procedural 
and medical history that was already known at the time of the 
prior decision.  Further, the May 2005 representative's 
statement refers to a service medical record that was also in 
the claims file at the time of the prior decision.  
Significantly, the representative has not identified himself 
as a medical doctor.  Thus, his opinion concerning a 
misdiagnosis while in service has no probative value when 
weighed against the contemporaneous service medical records 
where the veteran was treated by medical personnel.  It is 
undisputed that a lay person is competent to offer evidence 
as to facts within his personal knowledge, such as the 
occurrence of an in-service injury, or symptoms.  
Nevertheless, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, a medical 
diagnosis or the etiology of the veteran's stomach problems 
or depression.  See Espiritu v. Derwinski, 2 Vet.App. 292, 
294-95 (1991).  To the extent that the veteran's lay 
statements as well as the representative's statement attempt 
to attribute symptoms to a medical disorder, they cannot be 
considered competent evidence.  Under the circumstances, the 
Board is unable to find that any of the newly received 
evidence raises a reasonable possibility of substantiating 
the veteran's claim.  

Accordingly, the claims of entitlement to service connection 
for stomach problems, also claimed as dysentery and diarrhea, 
as secondary to exposure to DDT, and for depression are not 
reopened.  38 U.S.C.A. § 5108. 


ORDER

New and material evidence to reopen claims for entitlement to 
service connection for stomach problems, also claimed as 
dysentery and diarrhea, as secondary to exposure to DDT, and 
for depression has not been received.  The appeal is denied 
as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


